 In the Matter of J. WIss & SONS COMPANYandUNITED ELECTRICAL,RADIO & MACHINE WORKERS OF AMERICACase No.C-553.-Decided May 2, 1939Cutlery Manufacturing Industry-Interference,Restraint,and Coercion:spy-ing on union meeting; charges of, notsustained-Discrimination:discharge;charges of.notsustained-Company-Dominated Union:charges of, not sus-'tained-Employer Election:not unfair labor practice under circumstances ofcase; contract resulting from,no bar to subsequent investigation and certificationof representatives for employees,if petition therefor filed, in the absence of proofof majority other than results of employer conductedelection-Complaint:dis-missed.Mr. Christopher W. Hoey,for the Board.Mr. N. C. Murray,of Newark, N. J., for the respondent.Mr. Samuel L. Rothbard,of Newark, N. J., for the United.Mr. Charles C. PilgrimandMr. Hugh Stokes,of Newark, N. J., forthe Independent.Mr. Robert Kramer,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United Electrical,Radio & Machine Workers of America, herein called the United, theNational Labor Relations Board, herein called the Board, by ElinoreM. Herrick, Regional Director for the Second Region (New YorkCity), issued its complaint, dated February 23, 1938, against J. Wiss& Sons Company, Newark, New Jersey, herein called the respondent,alleging that the respondent had engaged in and was engaging in un-fair labor practices affecting commerce within the meaning of Section8 (1), (2), and (3) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.Copies of the com-plaint, accompanied by notice of hearing, were duly served upon therespondent, the United, andWiss Employees' Independent Union,herein called the Independent.12 N. L. R. B., No. 70.601 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn respect of the unfair labor practices, the complaint alleged insubstance (1) that on or about August 30, 1937, the respondent initi-ated, formed, and sponsored a labor organization of its employeesknown as Wiss Employees' Independent Union, and thereafter domi-nated, interfered with, and contributed support to the administra-tion of the Independent; (2) that on or about August 11, 1937, therespondent discharged and thereafter refused to reinstate HenryNolan, an employee of the respondent, for the reason that he hadjoined and assisted the United and had engaged in concerted activi-tieswith other employees of the respondent for the purposes ofcollective bargaining and other mutual aid and protection; (3) thatby the above and various other acts, such as warning and urgingits employees to refrain from becoming or remaining members ofthe United, threatening them with discharge for so doing, conduct-ing, under circumstances indicative of intimidation and coercion,an election for the purpose of discovering its employees' representa-tives, and keeping under surveillance the meetings of the membersof the United in its employ, the respondent interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed them in Section 7 of the Act.The respondent filed an answer denying that it was engaged ininterstate commerce within the meaning of the Act and that it hadengaged in the alleged unfair labor practices, and stating affirma-tively that the Independent had been voluntarily selected at anelection by a majority of its employees as their bargaining repre-sentative.The respondent also filed a demand for a bill of par-ticulars.Counsel for the Board filed a bill of particulars, to whichthe respondent filed exceptions.The Independent filed an answer denying that the respondent hadinitiated, formed, and sponsored it, and dominated, interfered with,and contributed support to its administration.Pursuant to the notice, a hearing was held at Newark, New Jersey,on March 21, 22, 23, 24, and 25, 1938, before Elliott L. Biskind, theTrial Examiner duly designated by the Board.The Board, therespondent, the United, and the Independent were represented bycounsel and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to produceevidence bearing upon the issues was afforded all the parties.During the course of the hearing, the Trial Examiner made anumber of rulings on motions and on objections to the admissionof evidence.The Board has reviewed all the rulings of the TrialExaminer and finds that no prejudicial errors were committed. Therulings are hereby affirmed. J.WISS & SONS COMPANY603On April 19, 1938, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon all the parties, find-ing that the respondent had engaged in and was engaging in unfairlabor practices within the meaning of Section 8 (1), (2), and (3),and Section 2 (6) and (7) of the Act.He recommended that therespondent cease and desist from its unfair labor practices; thatitwithdraw all recognition from the Independent as a representativeof the respondent's employees for the purpose of dealing with therespondent concerning grievances, labor disputes, wages, rates ofpay, hours of employment, or conditions of work; and that it offerfull reinstatement to Henry Nolan.The respondent and the United filed exceptions to the IntermediateReport.The respondent filed a brief in support of its exceptions.The Independent also filed a brief.On January 26, 1939, pursuantto notice duly served upon all the parties, oral argument, in whichrepresentatives for the respondent and the Independent participated,was had before the Board in Washington, D. C. The Board hasconsidered the briefs and has reviewed all the exceptions to theIntermediate Report and hereby overrules the United's exceptionsand sustains the exceptions of the respondent in so far as they aredirected to the Trial Examiner's finding and conclusion that therespondent has engaged in unfair labor practices and his recommen-dations based thereon.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent is engaged in the business of manufacturing shears,pruning shears, and scissors.It operates a manufacturing plantin Newark, New Jersey, consisting of two four-story buildings con-nected by a passageway, with a total floor space of 150,000 squarefeet.Normally, the respondent has about 400 employees on its payroll.The only raw material used in the manufacture of its productsis steel; 75 per cent of this steel is shipped to its plant from pointsinNew York and Pennsylvania.Over 75 per cent of its manu-factured products are shipped to points outside the State of NewJersey.We find that the operations of the respondent, set forth in the pre-ceding paragraph, occur in commerce, within the meaning of Section2 (6) of the Act. 604DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE ORGANIZATIONSINVOLVEDUnited Electrical, Radio & Machine Workers of America is a labororganization affiliated with the Committee for Industrial Organiza-tion, admitting to membership employees of the respondent.The Wiss Employees' Independent Union is an unaffiliated labor or-ganization, admitting to membership all employees of the respondentexcept those connected with the rate department and those in executivepositions, such as superintendents, department heads, foremen, assist-ant or subforemen, or anyone with authority to hire and dischargeemployees.III.THEALLEGED 'UNFAIR LABOR PRACTICESA. The alleged espionageLate in June 1937, the United began a campaign to organize therespondent's employees.On numerous occasions during the follow-ing months the United had circulars distributed among the employ-ees as they entered or left the respondent's plant, and on the eveningsof June 29, July 14, and July 21, 1937, the United held meetings forthe employees in a hall on Academy Street in Newark. On July 27,1937, circulars announcing a meeting for employees interested in theUnited for the evening of July 29, 1937, at Academy hall, were dis-tributed among the employees as they left the plant.As Henry Nolan and John Finucan, employees belonging to theUnited, were entering Academy hall on the evening of July 29 to at-tend the United meeting, they were stopped by Frederick Rauh, Jr.,an employee of the respondent and son of the superintendent of therespondent's plant.Rauh asked the two men if they were attendingthe United meeting, and, upon receiving an affirmative reply fromthem, stated that he had already been inside the hall and had foundthat no one was there yet. Rauh then walked away, informing Nolanand Finucan that he would return later.About an hour later that evening Alex Burkon, an employee andUnited member, drove up to Academy hall. Seeing Foreman JosephSchmid walking by the hall, Burkon hailed Schmid and asked himwhat he was doing. Burkon testified that Schmid replied that hewished to join the United, and that he, Burkon, told Schmid thatforemen were ineligible for United membership. Schmid denied mak-ing this remark to Burkon. Two other employees, United members,Peter Rinoldo and Charles Shanley, now joined Schmid and Burkon.Shanley testified that while he was standing in front of Academyhall and talking with the group, he saw Rauh, Jr., drive past thehall in an automobile.After a short and friendly conversation,in which union affairs were not discussed, Burkon, Rinoldo, Shanley, J.WISS&SONSCOMPANY605and Schmid decided to obtain some beer, and all four drove toa saloon in Burkon's car and spent the remainder of the eveningthere.Schmid testified that after eating supper at home that evening,he had gone downtown to do some shopping, and then had decidedto visit a sick friend, Edgar Mendel.While he was walking toMendel's home, as he passed by Academy hall, Burkon hailed him.Schmid testified that he had no intention of spying on the Unitedmeeting, and never discussed it with the employees that evening.He stated that when the three employees decided to drink beer, hepostponed his visit to Mendel, and joined them.There is no evidence that the respondent's officials spied eitheron the three previous United meetings or on the subsequent meetingsof the United, held almost weekly during the next 2 months. TheJuly 29 meeting was not an unusual one.The record does notreveal any special reason why the respondent would spy on it onlyand not on previous or subsequent United meetings.Moreover,neither Schmid nor Rauh, Jr., in any manner concealed their presenceor identity, or questioned the employees or expressed any opinionto them then or subsequently about the United or other labor unions.Nor is there any evidence that Rauh's father, the superintendent,ever questioned or expressed an opinion to an employee about theUnited.In addition, Rauh, Jr., so far as the record shows, was,as an employee of the respondent, eligible for membership in theUnited.It is also undisputed that Schmid's relations with the em-ployees were very friendly, and that he often attended parties anddrank beer with them.We are of the opinion, and we find, that the record does not supportthe allegations of the amended complaint that the respondent's offi-cials kept under surveillance the meetings of the United membersemployed by the respondent.B. The discharge of Henry NolanHenry Nolan worked for the respondent as a polisher in departmentL, under Foreman August Zieser,for over 10 years before he was dis-charged on August 11,1937.He was a pieceworkerand was tenth inseniority among the 20 polishers in this department.Nolan joined the United in July 1937,and became a member of itsorganizing committee at the respondent's plant.Nolan and CharlesShanley,the committee chairman,had each secured between 15 and 29members for the United among the respondent's employees beforeNolan was discharged.The respondent's piece workers are required to hand in to theirforemen slips on which they have listed the lot numbers of the work 606DECISIONSOF NATIONALLABOR RELATIONS BOARDcompleted by them each day. These slips are handed in either afterfinishing the day's work or on the morning of the following day beforecommencing work. If a piece worker reports on his slip that he hasfinished a lot of work which, in fact, he has not yet completed, he hasengaged in a practice known in the respondent's plant as "dead hors-ing."Since these report slips are used to compute the daily earningsof the piece workers, if an employee "dead horses," and thereafterleaves the respondent's employ before he actually has done the "deadhorsed" work and before his "dead horsing" has been detected by therespondent, he will be paid for work he has not done. Consequently,the respondent has a rule, known to all its officers and employees, pro-hibiting "dead horsing."Nolan testified that he habitually "dead horsed"on anaverage oftwice a week.He claimed that he always completed his "dead horsed"work the first thing the following morning, and that, therefore, henever had been paid for work he had not done. The evidence showsthat on August 6 and on August 9, 1937, Nolan "dead horsed." Nolannever completed this "dead horsed" work, and inasmuch as the re-spondent did not discover these "dead horses" until about a week afterhis discharge, Nolan, at the time he left the respondent's employ, waspaid for two lots of work which he had not done.Nolan testified that the sole occasion on which Foreman Zieser hadever reprimanded him for his "dead horsing" was about a year before,his discharge.Nolan admitted that he knew of the respondent's ruleprohibiting "dead horsing" and that despite this rule and Zieser'sreprimand he continued to "dead horse" habitually.Nolan statedthat "dead horsing" was a common practice in his department, andthat, so far as he knew, only one other employee, besides himself, hadever been rebuked for "dead horsing." Zieser claimed that he hadsharply rebuked Nolan for "dead horsing" at least a dozen times dur-ing the year preceding Nolan's discharge, the last rebuke occurringabout a month before he discharged Nolan. Andrew Schaefer, an em-ployee who worked near Nolan, testified that he heard Zieser rebukeNolan for "dead horsing" about 6 months before Nolan left the re-spondent's employ.The evidence convinces us that before his dis-charge Nolan had been reprimanded several times by Zieser for "deadhorsing."Zieser testified that, to his knowledge, only one other em-ployee in his department, one Bilobran, had ever "dead horsed"; andthat after being rebuked several times, Bilobran stopped "deadhorsing."In addition to Nolan, several other employees, including Finucan,Burkon, William Pericin, and Shanley, all testified that "dead hors-ing" was a commonpractice in the plant and that they often engagedin it.The respondent's foremen, however, all testified that they J.WISS & SONS COMPANY607made every effort to enforce the rule prohibiting "dead horsing"and that, to the best of their knowledge, the practice was not acommon one in the plant. There is no evidence that any foremanever tolerated "dead horsing" once he discovered or suspected itsexistence.On the contrary, Nolan, Pericin, and Henry Schmid,an employee, all stated that their foremen, upon discovering their"dead horsing," severely rebuked them for it.However, the evidenceindicates that if a piece worker "dead horsed" on but one lot ofwork a day, and always completed this lot the first thing the nextmorning, he could escape detection by hisj foreman, who customarilywould not have checked over the worker's report slip until afterthe employee had finished work on the "dead horse."We are of theopinion that "dead horsing" was a common practice in the respond-ent's plant, but that the respondent's officials were unaware of theextent of this practice and always, upon discovering it, reprimandedthe offending employee.No employee, prior to August 11, 1937, hadever been discharged for "dead horsing."However, so far as therecord shows, all employees who previously had been detected inthe practice of "dead horsing" had, after being reprimanded severaltimes by their foreman, either ceased to engage in it or never againbeen caught at "dead horsing."Nolan testified that on August 10, 1937, Zieser told him, "Some-body around here is going to learn something." Zieser testifiedthat at this time he suspected-and as the evidence shows his suspi-cionswere well founded-that Nolan, despite several reprimands,was still "dead horsing." So far as the record shows, Zieser's remarkreferred to Nolan's "dead horsing" and not to United activity. Infact, Zieser denied, and there is no evidence to the contrary, thathe ever knew that Nolan belonged to, or was active in behalf of, theUnited.On the morning of August 11, 1937, about 20 minutes before workin the plant began, Nolan handed Zieser his report slip for August10, on which he had listed two "dead horses."Nolan then enteredthe employees' washroom, and, joining a group of employees, unsuc-cessfully attempted to persuade one of them, Frank Metrione, to jointhe United.A thick wooden door, then closed, shut off the washroomfrom the rest of the plant.Zieser testified, and there is no evidence to the contrary, that onlooking over the slip Nolan had handed him, lie immediately sus-pected Nolan had "dead horsed," and, going at once to Nolan's bench,quickly checked Nolan's work and discovered the two "dead horses."Thereupon he proceeded to the washroom, opened the door, and calledout to Nolan : "You are through, you are fired." Zieser claimed thathe discharged Nolan solely because of Nolan's persistent "dead hors- 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDing" in violation of the respondent's rules and despite frequent warn-ings and reprimands.Nolan claimed, and Zieser denied, that Zieser, after opening thedoor, shouted; "Nolan, are you holding a meeting here?You arefired."Metrione, the only other person to testify at the hearingwho was present in the washroom at this time, stated that he didnot hear anything Zieser said to Nolan.The thick closed woodendoor, however, completely prevented Zieser's seeing or hearing Nolanspeaking to Metrione about the United, and 3 minutes before Zieserentered the washroom, Nolan had ceased talking to Metrione aboutthe United.Moreover, the evidence indicates that Zieser dischargedNolan immediately after opening the washroom door, before he hadhad time to observe what Nolan was doing in the washroom.Zieser then escorted Nolan to the cashier's office in the plant, andtold Nolan to wait there for his pay until the cashier arrived.WhileNolan waited, Zieser returned to Nolan's desk, and as Finucanwatched, again checked Nolan's work tg make certain of Nolan's "deadhorsing."Two foremen, seeing Nolan outside the cashier's office, askedhim what the trouble was, and were informed by him that he hadbeen discharged for United activity.The foremen made no reply.Nolan had not previously made this statement to Zieser or anyoneelse.About 8 o'clock Nolan saw Superintendent Rauh and told himZieser had discharged him, Nolan. Rauh stated that Zieser "must havehad a good reason" for such action and told Nolan to get his pay. No-lan than asked the cashier for his pay, telling her to deduct his two"dead horses" for August 10. Zieser, who had returned, asked Nolanto sign a receipt for his pay.Nolan refused to do so. Zieser testi-fied that then, for the first time, he informed Nolan that"dead horsing" was the reason for his discharge, and that Nolanreplied that United activity was the true cause.Nolan denied thatZieser mentioned "dead horsing" to him at this time.After leaving the plant, Nolan went to the offices of Neil Brant, aUnited organizer, and told Brant about his discharge.About 3 o'clockthat afternoon, Nolan returned to the plant, and, after he had signed areceipt, received his pay.Nolan claimed, and Zieser denied, thatZieser then, for the first time, stated that "dead horsing" was thecause of Nolan's discharge.Brant, immediately after seeing Nolan, made a typewritten memo-randum based on notes he had taken during his interview with Nolan.This memorandum contains the following statement :When Nolan was asked to sign for his pay [on the morning ofAugust 11], he was told he was dismissed because he fell behindin his work on Friday, August 6. J.WISS & SONS COMPANY609Nolan is a piece worker, and on that day, he fell behind 4 lotswhich was 50% of the usual day's work performed.As previously pointed-out, Nolan had "dead horsed" on August 6,but the respondent did not discover this "dead horse" until a weekafterNolan's discharge.At the hearing, neither Brant nor Nolanexplained the above statement in Brant's notes.This statement, ap-parently referring to "dead horsing," indicates that Zieser did men-tion "dead horsing" to Nolan when Nolan was discharged on themorning of August 11. Nolan also testified that although he knew onthe afternoon of August 11 at the very latest that the respondentclaimed to have discharged him for "dead horsing," he did not men-tion "dead horsing" to Brant until 3 or 4 days later. By accident ordesign, therefore, Nolan either misstated to, or concealed from, Brantthe facts about his "dead horsing."Nolan also testified, and Zieser denied, that a few minutes afterZieser had discharged him in the washroom, he asked Zieser if Finu-can could bring home his work clothes which were in the plant, andthat Zieser replied : "Maybe I will get rid of him [Finucan] too."Finucan usually worked on the second floor in Foreman JosephThompson's department, but for several weeks he had been workingnear Nolan on the third floor. Finucan testified that later that dayForeman Thompson ordered him to return to his former bench on thesecond floor, saying : "You will be better off down here, maybe youcan keep out of trouble."Thompson, who denied making this statement, testified that, be-cause of the crowded condition of the second floor, Finucan had beenmoved temporarily to the third floor; that Finucan constantly com-plained about this change, claiming that because there was less electriccurrent on the third floor than on the second, his output was de-creased; and that the day after Nolan was discharged, when an op-portunity arose to shift Finucan back to the second floor, he did so.Thompson denied that Nolan's discharge had any influence on Finu-can's transfer.Finucan's report slips indicate that his earnings forthe first few days after his return to the second floor were less thanhis earnings for the last few days he was on the third floor. The de-crease in Finucan's earnings is not explained by any evidence in thisproceeding, nor does the evidence show whether the decrease wastemporary or permanent.Finucan does not claim that his transferback to the second floor in any manner constituted discriminationagainst him in respect to his tenure or condition of employment, orinterfered with his United activity.We find that the respondent did not discharge Nolan because of hisunion membership and activity. 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. The formation and administration of the IndependentA few days after Nolan's discharge, Ernest Stacker, a stock clerk,informed Superintendent Rauh that he, Stacker, would "like to startan independent union" in the plant. Stacker testified that Rauh toldhim : "I can't advise you one way or the other whether you should forma union or not.You can or you cannot. It is for you to say." Rauhgave Stacker the impression that he wanted "no part of nothing aboutit,he could not tell me nothing [or] ... advise me one way or theother."Stacker then conferred with several other employees about organiz-ing an unaffiliated union, and by noon of August 30, 1937, he hadarranged, through one of the employees, to use a garage across thestreet from the plant for a meeting of the employees immediatelyafter the plant closed that evening.During the noon hour, Starkertoldmany employees about this meeting.Frank Yannuzzello, anemployee, testified that while he was working that afternoon EddieHolmes, an employee, went through the department and invited allthe employees to attend this meeting.There is no evidence that anyforeman was present while Holmes was there.Stacker presided at the meeting.He testified that he told thosepresent that the plan "is purely my undertaking and in no wayconnected or directed by company management" and that he urgedthe employees to form their own unaffiliated union. Shanley, whowas present at the meeting, claimed that Stacker also said that "hewas well informed that if we did not get a company union that Mr.Wiss would close the plant down for three months rather thanlet any other Union come in there." Stacker and other employeespresent at the meeting denied that Stacker made this statement.Thereis noevidence that any person actually or apparently author-ized by the respondent ever made such a statement.By September 2 or 3, Stacker, assisted by Hugh Stokes, an em-ployee, had had membership application cards printed and, togetherwith other employees, began a campaign to obtain members for theIndependent.Yannuzzello testified that Hugh Brady, an employee, asked him :"Did you hear about Marshall collecting slips and [Independent]union cards . . .One of the fellows in there told me, that Marshallwas collecting the cards."William Marshall, who is a foreman,denied ever seeing or handling application cards for the Independentand there is no other evidence that he did so.We attach no weighttoYannuzzello's testimony.Julia Fiorita attended the August 30 meeting. Subsequently shewas elected treasurer of the Independent, and solicited members for J.WISS & SONS COMPANY611it amongthe employees.Fiorita worked as a wrapper in departmentS under Foreman John Canmer. There are 31 employees in this de-partment, of whom 26are women.Fiorita had worked for 17 yearsin this department and was the senior woman employee in it. Sheearned about $19 a week; the other women employees in the depart-ment earned between $11 and $14 a week.When Foreman Canmer wasin the department, Fiorita did the same type of work as the otherwomen, but when he left the department, as he sometimes did for anhour or longer, he often gave Fiorita specific orders to transmit to theother employees in the department during his absence.There is noevidence as to whether or not the other employees in this departmentconsidered Fiorita a supervisory employee.So far as the recordshows, none of the other employees ever transmitted Canmer's ordersduring his absence.We are satisfied that Fiorita's supervisory duties,if any, are so trivial as not, in the absence of other evidence, to makeher activity on behalf of the Independent, as above set forth, inter-ference with, and support and domination of, the Independent by therespondent.There is evidence that several employees, including Metrione, JohnMedynski, Jr., John Medynski, Sr., William Kraft,and Holmes, so-licited members for the Independent on the respondent's property outof working hours.However, Nolan and Shanley and other Unitedmembers vigorously campaigned for the United on the respondent'sproperty out of working hours.There is no evidence that the re-spondent's officials witnessed or interfered with the activities of eitherunionin this respect.Yannuzzello testified that while at work he saw Fiorita speak to anemployee, one Tony; that Tony immediately went to the washroom,and from there to theforeman's office;and that on returning to work,Tony told him, "I signed oneof the Wiss Unioncards."Tony, whoselast namedoes not appear in the record, did not testify at the hear-ing, and there is no indication whether Tony signed the card whilecleaningup in the washroom-where United members, such as Nolan,often solicited members-or in the foreman's office.Nor is there anyevidence as to whether Fiorita told Tony to see the foreman aboutIndependentaffairs oron other matters.Yannuzzello first testifiedthat he saw Holmes, during working hours, distribute Independentcards among employees in three departments, including Yannuzzello's.Subsequently Yannuzzello changed his testimony several times andfinally stated that he sawHolmesgive Independent cards to twoemployees in another department.Yannuzzello's testimony is sovague and contradictory that we can give it little credence.Finucan testified that Kraft for20 minutesduring working hourssolicitedemployees to join the United.Burkon testified that during169134-39-vol. 12-40 612DECISIONS OF NATIONAL LABORRELATIONS BOARDworking hours he saw Medynski, Jr., with Independent cards in hishands, talking to another employee.Pericin testified that he over-heard Medynski, Sr., during working hours solicit an employee tojoin the United.The respondent's plant consists of two four-storybuildings with 150,000 square feet of floor space.The foremen areoften out of their departments, and even when present cannot observethe actions of every worker under their supervision.Some of theforemen have departments located on several floors or in both build-ings.There is no evidence that any foreman ever witnessed ortolerated any of the above-described Independent activity whichallegedly occurred during working hours in the plant.All the fore-men denied ever seeing or permitting union activity of any kindin the plant during working hours. In addition, about August 27 or28, 1937, all the foremen were summoned by Superintendent Rauh toa meeting in the plant. Rauh ordered them "to keep our hands cleanand not interfere and not get ourselves implicated one way or theotherwith either faction . . . to keep our hands off everythingpertaining to Unionism . . . not to bother either way or the otherso long as they were not doing any union activity during the workinghours . . . let it run its course whichever way it does ... which-ever way it went we should be satisfied . . . C. I. O. or Independ-ent . . . we should not interfere in any way." There is no credibleevidence that any foreman ever disobeyed these express orders ofRauh to remain neutral or ever uttered remarks showing hostilitytoward the United or friendliness toward the Independent.More-over, there is evidence that United members, during the absence offoremen, engaged in union activity and discussion in the plant dur-ing working hours. Joseph Cunningham, an employee, complainedto Foreman Schmid that Michael Tynczyszyn, an employee belong-ing to the United, annoyed him with union matters during workinghours.Burkon, during working hours, discussed the United witha fellow employee, Joe Fuss.All meetings of the Independent were held off the respondent'sproperty and during non-working hours.All expenses of the Inde-pendent were met by dues paid by its members. The Constitutionand Bylaws of the Independent show no trace of interference, domi-nation, or support by the respondent.On August 30, 1937, Brant arranged for a meeting to be held onSeptember 2, 1937, between the respondent and United representatives.The next day the respondent posted a notice on the plant bulletinboard informing employees that it had agreed to meet Brant, and thatno one could either compel any employee to join a union or prevent hisjoining a union.At this meeting on September 2, Brant at once statedthat a majority of the employees did not yet belong to the United. J.WISS & SONS COMPANY613N. C. Murray, the respondent's attorney, thereupon told Brant thatanother labor organization was also trying to organize the respond-ent's employees, and that the respondent was willing to bargain withany union which had a majority, but that the respondent was unwill-ing to bargain with any union until it was certain that such unionrepresented a majority of the employees.Brant rejected a proposalby Murray to adjourn the conference for 10 days in order to givethe United an opportunity of increasing its membership.That sameday, after the conference had ended, the respondent posted a notice toemployees on the plant bulletin board stating that since Brant ad-mitted that the United lacked a majority, the respondent had refused tobargain with the United; that the respondent had informed Brant that"there was another employees organizationby whichwe had beenapproached"; and that the respondent was "ready to recognize andbargain collectivelywithany organizationwhichrepresents a major-ity."Although the respondent's officials undoubtedly were aware bythis time of the formation and activity of the Independent, there is noevidence that, apart from Stacker's interview with Rauh in the middleof August, the Independent either "approached," or sought a confer-ence with, or recognition from, the respondent prior to September 17,1937.The record fails to explain this discrepancy between the state-ment contained in the respondent's bulletin of September 2, 1937, thatthe Independent had already "approached" the respondent, and theevidence that no such action was taken by the Independent untilSeptember 17.On September 23, 1937,an Independent bargaining committee metwith the respondent.The committee offered signed membership cardsto prove the Independent's majority.Murray, on behalf of the re-spondent, stated that the cards did not constitute satisfactory proofof the Independent'smajority, in view ofthe United's demands, andsuggested that the conflicting demands of the United and the Inde-pendent be resolved by a secret ballot to determine the wishes of theemployees regarding labor organizations.The Independent commit-tee consented to such an arrangement.On September 24, the respondent posted a notice to employees onthe plant bulletin board informing them that the United and theIndependent had each asked the respondent to bargain with it; thatthe respondent would recognize as the exclusive bargaining agencyany labor organization having a majority, but that the respondentmust be certain that the organization it bargained with actually hadbeen chosen voluntarily by a majority of employees;that, therefore,on September 29, 1937, an election by secret ballot would be held;and that the respondent would recognize as exclusive bargainingagency the labor organization,if any, which received a majority ofthe ballots. 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe respondent requested representatives of the Board to partici-pate in the election, but in view of the fact that on September 18,1937, the United had filed charges alleging that the Independentwas dominated by the respondent, the Board's representatives refusedto participate in the election.The United protested to the respondentagainst the holding of the election, refused the respondent's invita-tion to participate in the conduct of it, and urged its members notto vote in it.On September 29, 1937, the election was held.All employees weredismissed from their work before the customary closing hour.Theballoting took place in the plant, but no employee was forced to vote,nor could the respondent ascertain whether or not an employee, afterreceiving a ballot, voted.A local minister, Reverend James Stauffer,supervised the election.The printed ballots allowed the employeeto vote for either union or neither, and were secret.There is noevidence to impugn the fairness of the mechanics of the election.Of the 321 ballots cast, the United received 45, the Independent247, 17 were void, and 12 were in favor of neither union.On October 14, 1937, the Independent and the respondent, afterprevious negotiations, entered into a written contract, which grantedwage increases and recognized the Independent as the sole bargain-ing agency for the respondent's employees.This contract expiredin October 1938, when, according to a statement made by the Inde-pendent's representative during oral argument before the Board, therespondent and the Independent signed another contract.We are of the opinion, and we find, that the record does not sup-port the allegations of the amended complaint that the respondentdominated, supported, and interfered with the formation and admin-istration of the Independent.The amended complaint alleged that the respondent by holding theelection of September 29, 1937, interfered with, coerced, and restrainedits employees in the exercise of the rights guaranted them in Section7 of the Act. In previous decisions 1 we have repeatedly condemnedelections held by employers without the consent of all the labor organ-'Cf.Matter of Remington Rand Inc.andRemington Rand Joint Protective Board ofthe DistrictCouncil Office Equipment Workers, 2N. L. R.B. 626,order enforced,Na-tional Labor Relations Board v. Remington RandInc., 94 F.(2d) 862(C. C. A. 2d, 1938) ;Matter ofMaryland Distillery,Inc.andDistilleryWorkers Union20270, 3 N. L. R. B. 176;Matter of NorthropCorporationandUnited AutomobileWorkers,LocalNo.229,3N. L. R. B.228, 234;Matter of Eagle Manufacturing CompanyandSteelWorkers Or-ganizing Committee,6 N. L. R.B. 492, orderenforced,NationalLaborRelations Boardv.EagleManufacturing Company,99 F. (2d) 930(C.C.A. 4th, 1938) ;Matter ofMcNeely JPrice CompanyandNationalLeather WorkersAssociation,Local No. 80, ofthe C. 1.0., 6 N.L. R. B. 800;Matterof TheHeller Brothers Company of NewcomerstownandInternational Brotherhood of Blacksmiths,Drop Forgers,and Helpers,7 N. L. R. B.646, 657;Matterof Shellabarger Grain Products CompanyandFlour and Cereal WorkersUnion, No. 20765,8 N.L. R B 336. J.WISS & SONS COMPANY615lzationsinvolved.However, at the conference with the Independent'srepresentatives on September 23, 1937, the respondent, if it had beenseeking to aid the Independent by according it recognition, mighthave recognized the Independent solely on the basis of its signed mem-bership cards.Because of this fact and under all the circumstancesof this case, we are of the opinion that the respondent held the electionon September 29, 1937, notin anattempt to aid the Independent or toundermine the United but in an honest endeavor to ascertain accuratelythe wishes of its employees.'We find that the respondent by holdingthe election of September 29, 1937, did not violate Section 8 (1) of theAct.But our experience has shown that the sponsorship of an election bythe employer, the conduct of it in his plant during the customaryworking hours with supervisory officials present, and the possibility,doubtless known to employees, of hidden identification marks on theballots, can cause employees to vote as they believe the employer de-sires.2Therefore, even if the mechanics of the ballot are not im-peached and even if the election is not motivated by any desire of theemployer to aid one union and discourage another, we cannot rely uponthe results of an election conducted by an employer as an accurate andindependent expression by the employees of their free choice of repre-sentatives.Consequently, any existing contract between the respond-ent and the Independent, in the absence of proof of the Independent'smembership other than the election of September 29, 1937, will not bea bar to an investigation and certification of representatives by theBoard, if a petition therefor is filed following the issuance of thisdecision.'Inasmuch as we have found that none of the allegations of thecomplaint in regard to the commission of unfair labor practices bythe respondent are supported by the record, we will dismiss the en-tire complaint against the respondent.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.The operations of the respondent, J. Wiss & Sons Company, occurin commerce, within the meaning of Section 2 (6) of the Act.2.United Electrical, Radio & Machine Workers of America andWiss Employees' Independent Union are labor organizations, withinthe meaning of Section 2 (5) of the Act.2Matter of The Heller Brothers Company of NewcomeretownandInternational Brother-hoodof Blacksmiths,Drop Forgers, and Helpers, 7N. L. R. B.646, 657.s Apart from the election of September 29, 1937,there is no evidence in the instantproceeding concerning membership in the Independent.The Independent's signed member-ship cards were not introduced in evidence. 616DECISIONSOF NATIONAL LABORRELATIONS BOARD3.The respondent has not engaged in unfair labor practices, withinthe meaning of Section 8 (1), (2), and (3) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusions oflaw and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that thecomplaint against J. Wiss & Sons Company be, and it hereby is, dis-missed.MR. DONALD WAKEFIELDSMITH,concurring:I concur in the decision and all of the foregoing opinion except thelanguage on page 615 starting with "But our experience has shown thatthe sponsorship of an election by the employer" and ending with "ifa petition therefor is filed following the issuance of this decision."It is found that the election of September 29, 1937, was held in an hon-est endeavor to ascertain accurately the wishes of the employees andthat there was no evidence to impugn the fairness of the mechanics ofthe election.The evidence does not establish that the respondentshowed any hostility to the United or favoritism to the Independent.At a time when the Independent was demanding recognition, the re-spondent requested the representatives of the Board to participate inthe conduct of the election between the United and the Independentto determine the question concerning representation.The Board'srepresentatives did not participate in the conduct of the election, asrequested by the respondent, because of a then pending charge by theUnited alleging that the Independent was dominated by the respond-ent in violation of Section 8 (2) of the Act.However, it has beenfound in this proceeding that the Independent was not in fact sodominated.The employees having chosen the Independent as theirexclusive bargaining representative through the medium of the elec-tion by secret ballot, the Independent was free to negotiate a contractwith the respondent.The contract entered intoas a resultof the bargaining betweenthe Independent and the respondent should receive the same con-sideration as any labor contract entered into between an employerand a bona fide labor organization.The question presented by thelanguage of which I disapprove is whether the Independent wasfreely chosen as the representative of the employees through themedium of the election conducted by the respondent or his agent.The language indicates that the contract would constitute no barto a proceeding by the Board during the term of the contract todetermine the question concerning representationunlessthe con-tracting labor organization could in fact establish by adequate proof, J.WISS & SONS COMPANY617other than the results of the election, that it represented a majorityof the employees at the time the contract was executed.Under the circumstances of this case I believe that the record clearlyestablishes that the employees were afforded the opportunity of freelychoosing their collective bargaining representative through themedium of the election and that the Independent was so chosen. Ibelieve that the dictum referred to is superfluous to the decision inthis case.MR. EDWIN S. SMITH, concurring in part and dissenting in part :I concur in the majority's findings that the respondent has notengaged in unfair labor practices within the meaning of Section 8(2) and (3) of the Act. I am satisfied, however, that the respondenthas violated Section 8 (1) of the Act, by the posting of the August31 and September 2 notices and the holding of the September 29election.No reason appears why the respondent should have postedthe notices, if it had no desire to influence its employees in theirchoice of representatives.The August 31 notice, after stating thatthe respondent had agreed to confer with the United, proceeded toemphasize that no employee need join a union.4The September2 ,notice, posted after the conference between the United and therespondent, after stressing the United's lack of a majority, statedthat the respondent had been "approached" by the Independent,which, apparently, was not true, and that the respondent was "readyto recognize and bargain collectively with any organization whichrepresents a majority."This notice, when viewed in light of thesituation then existing at the plant, could only be construed by em-ployees as an exhortation and spur to organization by the Inde-pendent. In regard to the election, I agree with the statement in theChairman's opinion that "our experience has shown that the spon-sorship of an election by the employer, the conduct of it in his plantduring customary working hours with supervisory officials present,and the possibility, doubtless known to employees, of hidden identifi-cationmarks on the ballots, can cause employees to vote as theybelieve the employer desires." I am of the opinion that the respond-ent, by posting the notices by which it indicated to the employeesitspreference for the Independent, and by thereafter conductingthe election, has interfered with, coerced, and restrained its employeesin the exercise of the rights guaranteed in Section 7 of the Act.4 CfMatter of Mansfield Mills, Inc.andTextileWorkers Organizing Committee, 3N. L. R. B.901, 907.